Citation Nr: 1101900	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  08-25 010	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb






INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from March 1946 to April 1947; 
his military occupational specialty was general clerk.  His 
Defense Department Enlisted Record and Report of Separation form 
reveals that he was qualified as a rifle marksman.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a September 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Winston-Salem, North 
Carolina (RO).  

The Veteran's request for a video conference hearing before the 
Board, which had been scheduled for December 3, 2010, was 
withdrawn by the Veteran in a statement received by VA in 
November 2010.  See 38 C.F.R. § 20.702(e) (2010).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Although there are no complaints or findings of a hearing loss or 
tinnitus in the Veteran's service treatment records, service 
connection for hearing loss is not dependent on a Veteran's 
audiological findings on separation.  See Hensley v. Brown, 5 
Vet.App. 155, 160 (1993).  With regard to the Veteran's service 
connection claim for tinnitus, in Charles v. Principi, 16 Vet. 
App. 370 (2002), the United States Court of Appeals for Veterans 
Claims (Court) determined that tinnitus is the type of disorder 
associated with symptoms capable of lay observation.

While a March 2007 private physician's statement notes hearing 
loss and concludes that the Veteran's hearing loss is likely due 
to noise exposure in service, this statement does not include any 
audiological findings, does not provide any rationale to support 
the opinion, and does not refer to tinnitus.  

The Board finds that a VA compensation and pension evaluation 
with nexus opinion is needed prior to Board adjudication of the 
issues on appeal.

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the Veteran 
has an obligation to report for that examination.  Pursuant to 38 
C.F.R. § 3.327(a) (2010), examinations will be requested whenever 
VA determines, as in this case, that there is a need to verify 
the nature and etiology of a disability.  See also 38 C.F.R. § 
3.159 (2010).

The RO must request the examination in accordance with the 
Court's holding in Martinak v. Nicholson, 21 Vet. App. 447, 454-
55 (2007); in response to Martinak, VA issued Training Letter No. 
09-05 (Aug. 5, 2009), pertaining to medical opinions for claimed 
hearing loss and tinnitus.  

Accordingly, this case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)


1.  The AMC/RO must request that the 
Veteran provide the names, addresses, and 
dates of treatment of any health care 
providers, both VA and non-VA, who have 
treated him for hearing loss and/or 
tinnitus since service.  After securing any 
necessary authorization, the AMC/RO must 
attempt to obtain copies of any pertinent 
treatment records identified by the Veteran 
that have not been previously secured.  If 
VA is unsuccessful in obtaining any medical 
records identified by the Veteran, it must 
inform the Veteran of this and provide him 
an opportunity to submit copies of the 
outstanding medical records.

Specifically, the AMC/RO will request 
copies of all treatment reports from 
Northwest Ear, Nose, and Throat, 250 
Johnson Ridge Medical Park, Elkin, 
North Carolina 28621, which will be 
associated with the claims file.

2.  After the above actions have been 
completed, the AMC/RO will arrange for 
audiological examination of the Veteran in 
order to determine the Veteran's current 
hearing acuity and whether hearing loss and 
tinnitus are related to service.  The 
following considerations will govern the 
review and evaluation:

a.  The claims folder, including 
all medical records obtained, and a 
copy of this remand, will be 
reviewed by the examiner, who must 
acknowledge receipt and review of 
the claims folder, the medical 
records obtained, and a copy of 
this remand.  

b.  In accord with Martinak and 
Training Letter No. 09-05, the 
examiner will specifically 
indicate, with respect to each ear, 
whether the Veteran currently has 
tinnitus and/or hearing loss to an 
extent recognized as a disability 
for VA purposes (i.e., an auditory 
threshold in any of the frequencies 
500, 1000, 2000, 3000 or 4000 Hertz 
of 40 decibels or greater; or an 
auditory threshold for at least 
three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz of 26 
decibels or greater; or speech 
recognition scores using the 
Maryland CNC test of less than 94 
percent).

c.  After conducting any necessary 
clinical studies and appropriate 
interviews with the Veteran, the 
examiner must address, also with 
respect to each ear, whether any 
diagnosed hearing loss or tinnitus 
is the result of injury or disease 
(to particularly include the 
alleged in- service noise exposure) 
incurred or aggravated by his 
service.    

d.  The examiner must respond to 
the inquiries: 

(1) Given the Veteran's self-
reported history of noise 
exposure in service; the 
Veteran's self-reported history 
of development of hearing 
disability; and the March 2007 
private opinion that the 
Veteran has hearing loss due to 
service noise exposure, does 
the Veteran have hearing loss 
that is related to any incident 
or incidents of military 
service?

(2) Given the Veteran's self-
reported history of noise 
exposure in service; the 
Veteran's self-reported history 
of development of hearing 
disability and tinnitus; and 
the March 2007 private opinion 
that the Veteran has hearing 
loss due to service noise 
exposure, does the Veteran have 
tinnitus that is related to any 
incident or incidents of 
military service?  

e.  In all conclusions, the opinion 
must identify and explain the 
medical basis or bases, with 
identification of the evidence of 
record.  The report prepared must 
be typed.

f.  If the examiner cannot provide 
an opinion without resorting to 
speculation, the examiner must 
address whether there is additional 
factual information that would 
enable an examiner to provide a 
definitive opinion, whether the 
question falls within the limits of 
current medical knowledge or 
scientific development, whether the 
cause of the condition in question 
is truly unknowable, and whether 
the question is so outside the norm 
of practice that it is really 
impossible for the examiner to use 
his or her medical expertise and 
training to render an opinion.

g.  If the examiner concludes 
additional information is 
required prior to providing a 
nexus opinion, this 
information will be obtained 
and added to the claims file.  

4.  The RO/AMC will provide the Veteran 
timely notice of the day, time, and 
location of the scheduled examination and 
notify him that it is his responsibility 
to report for the above examination and to 
cooperate in the development of the 
claims.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of a claim.  
38 C.F.R. §§ 3.158, 3.655 (2009).  

If the Veteran does not report for the 
examination, a copy of the notification 
letter sent to the Veteran, or a computer 
printout with the relevant information, 
showing that notice scheduling the 
examination was sent to the last known 
address will be added to the record.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

5.  The AMC/RO must ensure that all 
directed factual and medical development 
as noted above is completed.  In the event 
that the requested report does not contain 
sufficient detail, the AMC/RO must take 
any appropriate action by return of the 
report to the examiner for corrective 
action.  See 38 C.F.R. § 4.2 (If the 
findings on an examination report are 
incomplete, it is incumbent upon the 
rating board to return the report as 
inadequate for evaluation purposes.).  

6.  Thereafter, the AMC/RO must 
readjudicate the claims of service 
connection for bilateral hearing loss and 
tinnitus.  If either of the benefits 
sought on appeal remains denied, the 
Veteran and his representative must be 
furnished a Supplemental Statement of the 
Case and afforded an opportunity to 
respond.  Thereafter, if in order, the 
case should be returned to the Board for 
further appellate action.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the final 
disposition of any unresolved issue.  The RO and the Veteran are 
advised that the Board is obligated by law to ensure that the RO 
complies with its directives, as well as those of the appellate 
courts.  It has been held that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand orders 
of the Board or the Courts are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).

